Citation Nr: 0916392	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  01-07 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin condition, to 
include as secondary to exposure to Agent Orange, or as to 
service-connected Graves' disease, including treatment 
related to such disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1966 to April 
1969, and from June 1971 to October 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for a skin condition, 
to include as secondary to exposure to Agent Orange, or as to 
service-connected Graves' disease, including treatment 
related to such disability.  

In a May 2006 decision, the Board denied the Veteran's claim.  
The Veteran appealed the decision denying the claim to the 
United States Court of Appeals for Veterans Claims.  In a 
June 2008 Order, the Court remanded the claim to the Board 
for readjudication in accordance with a Joint Motion for 
Remand.


FINDING OF FACT

The Veteran's skin condition (prurigo nodularis) developed as 
a result of treatment prescribed for service-connected 
Graves' disease.


CONCLUSION OF LAW

The Veteran's skin condition (prurigo nodularis) is the 
result of his service-connected Graves' disease.  38 U.S.C.A. 
§§ 1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  The Veteran's diagnosed skin disorder (prurigo 
nodularis), however, is not a condition for which service 
connection may be granted on a presumptive basis.

However, diseases associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309(e) (2008), will 
be considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  
Prurigo nodularis, however, is not one of those diseases.  
See 38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2008).  
The appellant, however, is not precluded from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Watson v. Brown, 309 
(1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show that a 
current disability exists, and that the current disability 
was either caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.303, 3.310.

The Veteran contends that his current skin condition (prurigo 
nodularis) was caused by exposure to Agent Orange.  
Alternatively, he asserts that his skin condition is 
proximately due to his service-connected Graves' disease.  

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The Veteran in this case served on 
active duty from August 1966 to April 1969, and from June 
1971 to October 1990, which included service in Vietnam 
during the applicable period.  Thus, the Veteran in this case 
will be afforded the presumption of exposure to Agent Orange.  
However, the Veteran has not been diagnosed with a disease 
that has been shown to have a positive association with 
exposure to herbicides, and service connection as secondary 
to exposure to Agent Orange is therefore not warranted on a 
presumptive basis.  38 C.F.R. § 3.309(e).   The Board thus 
turns to the merits of the Veteran's claim on alternate 
bases.

The Veteran's service medical records indicate that he was 
seen in sick call in October 1968 for an itchy rash that 
reportedly began on his hands and then spread to the rest of 
his body.  Physical examination revealed a maculopapular 
erythematous rash on his body and extremities, including the 
palms.  He was noted to have been on kidney medicine for the 
past week.  The impression was drug allergy.  The Veteran was 
next seen in sick call for skin-related complaints in June 
1986.  At that time, he complained of pruritic vesicular 
lesions on the palms of his hands which ruptured easily, 
leaving ulcerated lesions.  The assessment was contact 
dermatitis.  Finally, the Veteran was seen in sick call for 
skin-related complaints in January 1987.  At that time, he 
complained of an itchy rash on his back that had been there 
for the past three days.  The assessment was contact 
dermatitis.  The remainder of the Veteran's service medical 
records does not refer to treatment for skin problems.  His 
May 1990 separation examination report noted his skin as 
being normal.  On the accompanying separation medical history 
report, he indicated that he did not suffer from any skin 
diseases.  The Board finds that the Veteran's service medical 
records contain isolated references to skin problems, but do 
not show any evidence or diagnosis of a chronic skin 
disorder.  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of his 
skin condition.  38 C.F.R. § 3.303(b).  The first post-
service clinical evidence of any skin condition is dated in 
January 1991, when on examination the Veteran was noted to 
have follicular dry spots over both buttocks.  No assessment 
was made with regard to these spots; nor was any relationship 
to service indicated.  There is no further evidence of any 
skin condition until January 1998, many years after service.  
The January 1998 record marks the first post-service clinical 
evidence of a skin condition of the arms.  At that time, the 
Veteran complained of a dry, itchy rash on his left arm.  
Physical examination revealed a scaling rash with secondary 
changes from scratching.  The skin was noted to generally be 
dry.  The assessment was pruritis/dry skin.  Treatment notes 
dated in August 1998 and April 2000 show that the Veteran was 
treated for insect bites on his arms, thought to be related 
to working in his job at the lumbar yard, and in his garden, 
respectively.  The Veteran's skin condition of the arms was 
first assessed as prurigo nodularis in November 2001.  At 
that time, the Veteran was noted to have scattered 
papules/nodules on his upper extremities, with accentuated 
skin markings.  He was prescribed an ointment and informed 
that he should follow up in two months.  In December 2001, 
the Veteran was treated for an outbreak of a rash with small 
pimples on his face, neck, and upper extremities that was 
thought to have resulted from exposure to spray paint.  The 
assessment was contact dermatitis.  In late December 2001, 
this rash was noted to have resolved, but reappeared upon 
contact with gasoline and oil.  Treatment records dated from 
January 2002 show continued periodic treatment for a skin 
condition of the arms assessed as prurigo nodularis.  At no 
time did any treatment provider relate this disorder to 
either the veteran's service, including exposure to Agent 
Orange, or to his Graves' disease, including treatment 
received for Graves' disease.

The Veteran underwent VA dermatological examination in 
October 2002.  He  reported a history of skin problems since 
the mid-1980's, when he received radioiodine treatment for 
his Graves' disease.  He stated that since that time he had 
developed lesions on his arms which did not resolve with 
treatment.  Since being assessed as prurigo nodularis, the 
Veteran stated that the associated itching had been 
alleviated, but the lesions still appeared.  Physical 
examination revealed scattered, elevated, and indurated 
lesions which had a "central-like ulceration" on the upper 
extremities.  The diagnosis was prurigo nodularis.  In 
addressing whether the prurigo nodularis was secondary to 
either Agent Orange or Graves' disease, the examiner stated 
that he consulted the 2000 edition of the textbook, 
"Diseases of the Skin," by Gary M. White and Neil H. Cox.  
Pertinent findings included "chronic, daily, incessant 
scratching is bad.  It damages the skin and exposes deeper 
layers to infection.  In response, the skin thickens in an 
attempt to protect itself.  The term lichen simplex chronicus 
refers to plaques of the skin that have developed in response 
to repeated scratching, and term prurigo nodularis refers to 
nodules."  The examiner stated that this indicated that the 
Veteran's skin condition was due to chronic scratching, 
rather than due to a disease of the skin.  Because the 
condition was due to scratching, it was auto-inflicted.  
Therefore, neither Agent Orange nor Graves' disease was the 
likely etiology.  Given the Veteran's report of a history of 
that type of skin condition since receiving the radioiodine 
treatment, the examiner determined that the Veteran's 
condition was nervous in nature.  The only relationship to 
treatment for Graves' disease was the veteran's nervous 
response; it was not caused by the radiotherapy or any other 
treatment.

Although the examiner determined that the Veteran's skin 
condition was not caused by his Graves' disease, nor 
proximately due to the radioiodine therapy he received for 
the Graves' disease, weighing the evidence in the light most 
favorable to the Veteran, the Board concludes that although 
his skin condition is not proximately due to the treatment he 
received for Graves' disease, the treatment nonetheless 
resulted in his development of prurigo nodularis.  
Significantly, there is no evidence to the contrary.  
Resolving all reasonable doubt in favor of the Veteran, the 
Board concludes that because his skin condition is the result 
of treatment prescribed for a service-connected disability, 
service connection for a skin condition, secondary to 
service-connected Graves' disease, is warranted. 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ashley v. Brown, 6 Vet. App. 52 (1993).


ORDER

Service connection for a skin condition, secondary to 
treatment prescribed for  service-connected Graves' disease, 
is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


